DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 34-48) in the reply filed on 8/1/22 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the partial feature that has an asymmetrical shape and the modified feature has a symmetrical shape of claim 47 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34-35 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hatakeyama et al. (US 2012/0052322A1) (hereafter Hatakeyama).
With respect to claim 34, Hatakeyama teaches a product comprising: a cast part (12) comprising a base material (aluminum); and a feature (weld) on one or more surface of the cast part, the feature comprising a mixture of base material from the cast part and an additional material (steel) (figures; and paragraphs 24-25 and 44-48).  In order for a friction stir weld to be formed between the cast aluminum member and the steel member there must intrinsically be some degree of mixing of the two materials.
With respect to claim 35, Hatakeyama teaches wherein the base material and/or additional material are independently chosen from metals, metallic materials, metal matrix composites (MMCs), polymers, polymeric materials, ceramics, ceramic materials, steel, Al, Ni, Cr, Cu, Co, Au, Ag, Mg, Cd, Pb, Pt, Ti, Zn, Fe, Nb, Ta, Mo, W, or an alloy comprising one or more of these metals, as well as combinations of any of these (paragraphs 24-25 and 44-48).

Claim(s) 34-38, 40-46, and 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz et al. (US 8,632,850B2) (hereafter Schultz).
With respect to claim 34, Shultz teaches a product comprising: a cast part comprising a base material; and a feature on one or more surface of the cast part, the feature comprising a mixture of base material from the cast part and an additional material (figures 13A-13B; and column 4, line 64-column 5, line 11; column 8, lines 24-43; column 9, lines 24-34; column 10, lines 4-24; and claim 4).
With respect to claim 35, Shultz teaches wherein the base material and/or additional material are independently chosen from metals, metallic materials, metal matrix composites (MMCs), polymers, polymeric materials, ceramics, ceramic materials, steel, Al, Ni, Cr, Cu, Co, Au, Ag, Mg, Cd, Pb, Pt, Ti, Zn, Fe, Nb, Ta, Mo, W, or an alloy comprising one or more of these metals, as well as combinations of any of these (figures 13A-13B).
With respect to claim 36, Shultz teaches wherein the feature is a molded feature, a printed or deposited feature, or a printed and molded feature, or a deposited and molded feature (abstract; and figures).
With respect to claim 37, Schultz teaches wherein the substrate has a curved geometry (figures 9A-B).
With respect to claim 38, Schultz teaches wherein the base material comprises a hollow (broadest reasonable interpretation) area (figures 9A-B).
With respect to claims 40-41, Schultz teaches wherein the feature and the base material comprise the same and different materials (figures 13A-B). 
With respect to claims 42-43, Schultz teaches wherein the feature (coating) has an asymmetrical (figure 13B) or symmetrical shape (figure 13A).
With respect to claim 44, Schultz teaches wherein the feature comprises a partial feature (initial coating layer) modified by additional material (figures 2A-B, 4, 9A-9B, 10A-10B, and 13A-13B; and column 4, line 64-column 5, line 11; column 8, lines 24-43; column 9, lines 24-34; column 10, lines 4-24; column 12, lines 3-6; and claim 4).
With respect to claim 45, Schultz teaches wherein the feature comprises a partial feature modified by additional material and shaped within a forming cavity or machined (column 16, lines 40-44).
With respect to claim 46, Schultz teaches wherein the feature comprises a modified feature (final bond) having a different shape than the partial feature (figures 2A-B, 4, 9A-9B, 10A-10B, and 13A-13B; and column 4, line 64-column 5, line 11; column 8, lines 24-43; column 9, lines 24-34; column 10, lines 4-24; column 12, lines 3-6; and claim 4).
With respect to claim 48, Schultz teaches wherein the partial feature has a symmetrical shape and the modified feature has an asymmetrical shape (Figure 13B, lower portion of the coating is symmetrical and the upper portion of the coating is asymmetrical). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shultz as applied to claim 34 above, and further in view of Bruck et al. (US 8,066,174B2) (hereafter Bruck).
With respect to claim 39, Schultz does not teach wherein the base material encompasses a hollow area; however, Bruck teaches wherein the base material encompasses a hollow area (40, 50).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the hollow area of Bruck in the process of Schultz in order to increase the surface area of the bond.

Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz.
Note that it appears that the subject matter of claim 47 is not supported by parent application 16/115,044, and thus is only afforded the filing date of the instant application.
With respect to claim 47, Schultz does not explicitly teach the partial feature has an asymmetrical shape and the modified feature has a symmetrical shape.  However, it is the examiner’s position that the shape of the claimed article is merely an obvious design choice.  The artisan would have been motivated to form an article of the claimed shape in order to form a projection of the desired shape. The courts have established that a change in shape is merely a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735